Order entered April 3, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00613-CV

      ENVISION REALTY GROUP, LLC AND JACKSON POTTER, AND THEIR
                  ATTORNEY DAVID J. POTTER, Appellants

                                                  V.

                                   CHUAN C. CHEN, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-17-16534-G

                                             ORDER
       Before the Court is appellants’ unopposed motion for leave to file substituted original

brief to correct erroneous index of authorities. We GRANT the motion and ORDER the brief

received April 1, 2019 filed as of the date of this order.


                                                        /s/   BILL WHITEHILL
                                                              JUSTICE